UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT (Date of Earliest Event Reported): November 5, 2010 VOICESERVE, INC. (Exact name of registrant as specified in Charter) Delaware 000-51882 N/A (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) Grosvenor House, 1 High Street Middlesex HA8 7TA England (Address of Principal Executive Offices) Tel. No.: + 44-208-136-6000 (Issuer Telephone number) (Former Name or Former Address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Effective November 5, 2010, Aron Sandler resigned as director of the Company. Mr.Sandler’s resignation is not the result of any disagreement between him and the Company on any matter relating to the Company’s operations, policies or practices. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report on Form 8-K to be signed on its behalf by the undersigned hereunto duly authorized. Voiceserve, Inc. Date:November 5, 2010 By: /s/ Michael Bibelman Michael Bibelman Chief Executive Officer
